DETAILED ACTION
This action is responsive to the following communication: Amendment filed on 03/29/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Grifin Kennedy (reg 76793) on 4/25/22.

Claims 9 and 15 are amended as follows:
9.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause a computing device to:
provide, for display via a graphical user interface of a client application operating locally on a client device, synchronized files that are stored at a location other than the client device;
receive, via the graphical user interface of the client application, an indication of a first operation performed with respect to a synchronized file from the synchronized files stored at the location other than the client device;
update the synchronized file at the location other than the client device based on receiving the indication of the first operation;
provide, for display, a web interface that allows user interaction with the synchronized files that are stored at the location other than the client device, the web interface accessed by a web browser application operating locally on the client device separate from the client application
provide, for display via the web interface accessed by the web browser application on the client device, the synchronized file that was updated based on the first operation performed via the client application.

15.	(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer readable medium storing instructions that, when executed by the at least one processor, cause the system to:
provide, for display via a graphical user interface of a client applicationoperating locally on a client device, synchronized files that are stored at a location other than the client device;
receive, via the graphical user interface of the client application, an indication of a first operation performed with respect to a synchronized file from the synchronized files stored at the location other than the client device;
update the synchronized file at the location other than the client device based on receiving the indication of the first operation;
provide, for display a web interface that allows user interaction with the synchronized files that are stored at the location other than the client device, the web interface accessed by a web browser application operating locally on the client device separate from the client application; and
provide, for display via the web interface accessed by the web browser application on the client device, the synchronized file that was updated based on the first operation performed via the client application.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of similar limitations as recited in independent Claims 1, 9 and 15. 
The primary prior art of record, Huang et al (US 2002/0091697), Arrouye et al (US 2007/0005581) and other prior art of record fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of similar  steps/features required by Claims 1, 9 and 15. Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173